            Case 1:20-cv-00654-AWI-JLT Document 8 Filed 05/11/20 Page 1 of 2


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   ALEKSANDR MELNICHUK,                                 CASE NO. 1:20-CV-0654 AWI JLT
 8                          Petitioner
                                                          ORDER FOR DEFENDANTS TO
 9                  v.                                    RESPOND TO MOTION FOR
                                                          TEMPORARY RESTRAINING ORDER
10   CHAD WOLF, Acting Director of USICE,
     et al.,
11
                            Respondents
12

13

14          On May 8, 2020, Petitioner filed this 28 U.S.C. § 2241 habeas corpus petition, as well as a
15 motion for a temporary restraining order.

16          In his petition, Petitioner states that he is being held in the Mesa Verde Detention Center in
17 Bakersfield, California. Petitioner states that he is being detained in conditions that expose him to

18 a heightened risk of contracting COVID 19, that the staff at the detention center are not following

19 appropriate practices to minimize the risk of transmitting COVID 19, and that he has a history of

20 health problems that place him at above-average risk of illness and death from COVID 19.

21          In his motion for temporary restraining order, Petitioner identifies a bladder condition that
22 has weakened his immune system and causes regular and numerous urinary tract infections, which

23 require antibiotics to treat. Petitioner also explains that he is being housed in a 100 person dorm,

24 social distancing is not possible, staff do not regularly wear masks, there is inadequate

25 cleaning/sterilization despite the communal nature of living conditions at the facility, and new

26 detainees are cycled in and out of the facility regularly. Petitioner’s motion attaches several orders
27 in which courts in California and New York have ordered the release of detainees such as

28 Petitioner due to heightened risks from COVID 19 faced at immigration detention facilities.
            Case 1:20-cv-00654-AWI-JLT Document 8 Filed 05/11/20 Page 2 of 2


 1         Petitioner does not indicate that there have been any confirmed cases of COVID 19 at the
 2 Mesa Verde facility. Nevertheless, because Petitioner has indicated that he suffers from a

 3 condition that weakens his immune system and that the practices at the Mesa Verde facility place

 4 him at a heightened risk for contracting COVID 19, the Court finds that it is appropriate for

 5 Respondent to respond the Petitioner’s motion for a temporary restraining order.

 6

 7                                               ORDER
 8         Accordingly, IT IS HEREBY ORDERED that, no later than noon (12:00 p.m.) on May 13,
 9 2020, Respondent shall file a response to Petitioner’s motion for temporary restraining order.

10
     IT IS SO ORDERED.
11

12 Dated: May 11, 2020
                                                SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
